T DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Applicant originally submitted claims 1-11 in the application. In the previous response, the Applicant amended Claims 1, 4-5, 8-12 and added new Claims 12-14 and cancelled Claim 3. In the present response, the Applicant amended Claims 13, and cancelled Claims 12 and 14, Accordingly, Claims 1-2 and 4-11 and 13 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 07/07/2022, with respect to rejection of Claim 13 under 35 U.S.C. § 103 has been fully considered, and are persuasive. Therefore the rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Gnuse (27,295) on 08/15/2022.
The application has been amended as follows:
● In Claim 1, Lines 10-12, “wherein the layer configured as the thermal guide plate is thickened and configured with few breakthroughs and interruptions compared the at least one other layer of the circuit carrier” is changed to read - - wherein the layer configured as the thermal guide plate is thickened and configured with few breakthroughs and interruptions as compared to the at least one other layer of the circuit carrier- -.
● In Claim 10, Lines 2-3, “thermal contact between the pin and the circuit carrier is made from metallization of the drill hole” is changed to read - - thermal contact between the pin and the circuit carrier is made through metallization of a drilled hole - -.

● In Claim 11, Line 2, “thermal contact with the pane is made in region of black film” is changed to read - - thermal contact with the pane is made through a region of black film - -.
● In Claim 13, Lines 6-7, “the heat-conducting element is configured as a rigid pin, that the rigid pin has a thermal connection and mechanical connection to the circuit carrier” is changed to read - - the heat-conducting element is configured as a rigid pin, the rigid pin has a thermal connection and mechanical connection to the circuit carrier - -.

Allowable Subject Matter
Claims 1-2 and 4-11 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-2 and 4-11 and 13, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 13, and at least in part because Claims 1 and 13 recite, “the circuit carrier has at least two electrical conductive layers and one layer of the at least two electrical conductive layers is configured as a thermal guide plate, and wherein the layer configured as the thermal guide plate is thickened and configured with few breakthroughs and interruptions as compared to the at least one other layer of the circuit carrier” in Claim 1, and “the rigid pin has a direct thermal contact to a surface element which makes a larger direct thermal contact with the pane than the rigid pin itself, and the surface element is part of the electrical connection and part of a plug element” in Claim 13. 
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 13 are believed to render said Claims 1 and 13 and all Claims dependent therefrom (Claims 2, and 4-11) patentable over the art of record. 
The closest art of record is believed to be that of Mau et al (US 2009/0316751 – hereafter “Mau”).
While Mau Figs 1-3 teach many of the limitations of Claims 1 and 13 as per final office action dated 02/02/2022, neither Mau, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 1 and 13.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835